DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 3/17/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112--Previous
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-23, 25-40 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002)(emphasis added). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). See MPEP 2163 for a detailed discussion of guidelines concerning analysis of written description issues. 
Union oil Co. of Cal v. Atl. Richfield Co, 208 F.3d 989 (Fed. Cir. 2000).  In that case, the court found support for written description where “the claims do not describe each gasoline product in terms of molecular structures or lists of ingredients. Instead, the claims specify the chemical properties of the gasolines, reflecting the way oil refiners formulate gasoline” (Id. at 992). The specification in that case “unmistakably informs skilled refiners to increase or decrease the various components to arrive at preferred combination” (Id. at 999).  In contrast, the instant specification does not inform the skilled artisan what components modify to arrive at the claimed invention.
Here, the specification does not provide a reasonably representative disclosure of useful hydrophobic phases (single species or combinations), a genus potentially inclusive of many different compounds having widely divergent structures and functions, needed to provide the requisite two dimensional droplet density. The specification discloses/reduces to practice only compositions comprising petrolatum, mineral oil, or microcrystalline wax as the hydrophobic phase (see p. 9 line 26 through p. 10 line 20; see also Tables at p. 83-85).  And, these are not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided.
While it is true that the instant specification refers generally to potentially useful constituent components for making compositions having the claimed characteristics, it fails to specify which specific modifications must be made to provide same. Specifically, the specification fails to set forth the necessary selection criteria required to distinguish those particular components that will provide compositions having the desired characteristics from those that will not. Accordingly, the specification fails to provide an 

Scope of Enablement
Claims 1-23, 25-40 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a multi-phase composition, does not reasonably provide enablement for providing two-dimensional density of droplets with a cross-sectional area larger than about 10000 square microns measured using the procedure specified herein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

The invention relates to a water-in-oil emulsion for whitening teeth. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites E. Dickinson (Controlled Particle, Droplet and Bubble Formation, 1994; Chapter 7: Emulsions and droplet size control). The chapter discusses droplet formation through use of ultrasonic and electrical dispersion methods, high pressure homogenizers, jet homogenizers and various other types of mixers.  In regard to 

		

The breadth of the claims

The claims are broadly drawn to a water-in-oil emulsion for whitening teeth. However, the aqueous and hydrophobic phases, although limited by broad concentration ranges, are not limited terms of content.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than the specific example provided in the Specification (Example IV at p. 99). 
	Specifically, no guidance is provided on how to select appropriate ingredients, in appropriate relative amounts, to formulate a particular composition exhibiting a pre-determined “standard deviation”, as measured by the subjective “two dimensional droplet” test.


4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

112, Indefiniteness

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 25-40 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-23, 25-40 are indefinite insofar as it is unclear what is meant by the phrase “wherein a two-dimensional density of droplets with a cross-sectional area larger than about 10000 square microns measured using the procedure specified herein is no more than about 100 per square centimeter”.  The instant specification states, “the procedure specified herein to measure ‘two-dimensional droplets density droplets’ can be used to measure only the large droplets an only in two dimensions—this can be done using a light microscope by counting the number of droplets larger than a specified size (at the two-dimensional focal plane), and does not require more complex equipment” (p. 12, lines 15-19).
According to E. Dickinson (Controlled Particle, Droplet and Bubble Formation, 1994), discussed below, optical microscopy is a direct way of assessing droplet size and aggregation phenomena; however it states, “traditional optical microscopic analysis is less than satisfactory” adding “[t]he two main disadvantages are the subjectivity of observations by eye which tends to give undue statistical bias to the largest droplets, and the general tediousness of making measurements” (p. 212, last paragaraph).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-23, 25-38 remain rejected under 35 U.S.C. 103 as being unpatentable over by Feng et al., (US 2005/0036958), evidenced by Batson (US 5,016,784), in view of E. Dickinson (Controlled Particle, Droplet and Bubble Formation, 1994).
Feng et al. teaches “dental bleaching compositions” comprising “a whitening agent, and a matrix for holding the whitening agent in such a manner that the whitening petrolatum, e.g., a solid, white petrolatum” (p. 2, para. [0012]). “The petrolatum is present in the composition from about 10 to about 90 weight percent” (p. 2, para. [0016]), as per claims 35-36.
In regard to claim 37, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. It is unclear whether the prior art range of about 90% overlaps with the claimed range of “about 95%, but it appears to be close enough to expect the same properties, and thus the claimed range would have been prima facie obvious.

According to Baston, petrolatum, also known as white petroleum, has a cone penetration consistency of 100 to 300 as measured by ASTM D937 (see Batson col. 3, lines 55-59), which fall within the claimed range of about 10 to about 500.  
In regard to claims 6 and 7, petrolatum has a drop melting point between 38° and 60°(see Technological Background below).

In regard to the bleaching agent concentration, Feng et al. teaches, “one or more whitening agents present in an amount from about 3 to about 30 weight percent” (p. 2, para. [0019]). Thus, it would have been obvious for the concentration in weight percent of bleaching agent present in the aqueous phase to the concentration in weight percent of bleaching agent present in the overall multi-phase oral composition to be at least about 50, as per claim 3. Feng et al. further teaches, “The concentration in the the weight percent of the solution employed would be adjusted to account for the strength of solution used, as may be appreciated by one skilled in the art” (p. 4, para. [0034]).
The compositions of Feng et al. are advantageous insofar as it teaches, “the degree of sensitivity to the bleaching process itself will generally be reduced because the composition will release the bleaching agent in a controlled, timed release manner. In addition, the bleaching compositions can enable better adhesion and better resistance to dissolution, thereby enhancing the bleaching results” (p. 3, para. [0024]).
	Feng et al. teaches a specific embodiment comprising 5% hydrogen peroxide (bleaching agent), 5% water, 5% polyoxyalkylene, 74.250% white petrolatum, 10% polyvinyl  pyrrolidone, 0.250% flavor(s) and 0.500% sodium saccharin (p. 2, para. [0020]; see also embodiment at para. [0032]).
Here the embodiment comprises 15% aqueous phase (hydrogen peroxide, water polyoxyalkylene) and 74.250% hydrophobic phase (more than 50%), wherein the bleaching agent, i.e. 5% hydrogen peroxide, is up to about 10% by weight of the multi-phase oral composition.  The hydrogen peroxide is about 33% of the aqueous phase, as per claims 32-34. The hydrophobic phase consists essentially of petrolatum, as per claim 38.
	Since the hydrophobic phase is the predominant phase, the composition suffices as a water-in-oil emulsion, wherein the hydrophobic phase is continuous and the aqueous phase is dispersed as droplets in the continuous hydrophobic phase.  Note: an emulsifier has not been claimed. 
The compositions of Feng et al. also read on emulsions, generally, insofar as it teaches, “If liquid peroxide solution is used as the whitening agents, surfactant is used to make the homogenous mixture of the hydrophilic ingredients and hydrophobic ingredients” (p. 3, para. [0028]), and “[t]he composition may also include a solubilizing agent, or emulsifying agent, such as ethoxylated castor oil” (p. 4, para. [0036]).
According to Dickenson, “An emulsion is traditionally defined as an opaque, heterogeneous system of two immiscible liquid phases (‘oil’ and ‘water’) with one of the phases dispersed in the other as droplets of microscopic or colloidal size” (p. 191, Introduction, 1st paragraph). Thus the artisan would have reasonably expected the aqueous phase of Fang et al. to have been dispersed and droplets in the petrolatum.
Dickerson further teaches that the emulsifying agent improves efficacy of the emulsification insofar as “the emulsifier lowers the tension at the oil-water interface, which facilitates droplet deformation and disruption; secondly, once adsorbed at the interface, protects the newly formed droplets against immediate recoalescence” (p. 210, lines 1-16).  Thus, the artisan would have reasonably expected to produce an effective (stable) emulsion where the droplets are small and resist recoalescence into larger droplets.
Because the mixture is a homogenous mixture, the artisan would have also expected an even distribution of the aqueous droplets throughout the petrolatum.
Homogenization of the phases is employed using various types of mixture, where, as Dickerson teaches, “Droplet diameters down to about 5 µm can be produced” 
Feng et al. teaches a method of use, as per claims 18 and 20, including the steps of “applying a therapeutically effective amount of bleaching composition to one or more teeth via a tray, mouthguard, stint, wand applicator or alternative means leaving the bleaching composition in contact with the one or more teeth such that the bleaching composition may whiten the tooth” (p. 2, para. [0017]).

In regard to claim 19, Feng et al. teaches “applying a therapeutically effective amount of bleaching composition to one or more teeth . . .  or alternative means leaving the bleaching composition in contact with the one or more teeth such that the bleaching composition may whiten the tooth” (p. 2, para. [0017]).  Since Feng teaches that strips are known in the art as a means for delivering whitening agents to teeth (see p. 2, para. [0011]), it would have been obvious to use strips, as per claim 19.
In regard to claim 25, since the prior art teaches a hydrophobic phase greater than 50%, the property of shielding the bleaching agent from degradation would have also been implicit.  
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as having a standard deviation of the peroxide intensity of the multi-phase oral composition . . . no more than about . . ., as per claims 10-13; having a bleaching efficacy . . ., as per claims 16-17; 
It should also be noted here that none of the examples shown in the instant specification comprise an emulsifier. In fact, the instant specification teaches away from emulsifiers insofar as it discloses, “In certain embodiments, multi-phase oral compositions may be substantially free of ingredients that may compromise efficacy, usage experience, concentration of actives or bleaching agents at the tooth surface over time, active or bleaching efficiency, or compatibility between ingredients, for example an emulsifier. . . More preferred the present whitening multi-phase oral compositions are free of an emulsifier, i.e. do not comprise an emulsifier” (p. 43, lines 8-15).

2) Claims 39-40 remain rejected under 35 U.S.C. 103 as being unpatentable over by Feng et al., (US 2005/0036958),in view of E. Dickinson (Controlled Particle, Droplet and Bubble Formation, 1994) as applied to claims 1-23, 25-38 above, in further view of Quan et al., (US 2005/0137109).
The combination of Feng et al. and E. Dickinson, which is taught above, differs from claims 39-40 insofar as it does not teach an emulsifier range of about 0.001% to about 1.5% or about 0.001% to about 0.5%.
Quan et al. teaches “a safe and effective amount of an aqueous phase; as safe and effective amount of a bleaching agent; a safe and effective amount of an inert hydrophobic phase . . . wherein the inert hydrophobic phase is in predominant proportion relative to the aqueous phase in the composition” and “an integral carrier” (clm. 18) (Abstract).
Quan et al. teaches use of “a safe and effective amount of an emulsifier”, wherein the emulsifier is present “from about 0.001% to about 30% . . . from about 0.5 to about 1.5% by weight of the composition” (p. 4, para. [0059]).  Note: the emulsifiers of Quan et al. include nonionic, anionic, cationic, amphoteric surfactants (Id. at para. [0060]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify the emulsifiers of Feng et al. within the claimed range in view of Quan et al. teaching a broad range of 0.001% to 30% as well as a range of about 0.5 to 1.5 suitable for oral care bleaching compositions having aqueous and hydrophobic phases.

3) Claims 1-23, 25, 32-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Quan et al., (WO2005/058267) in view of Feng et al., (US 2005/0036958), evidenced by Batson (US 5,016,784).
Quan et al. teaches tooth whitening compositions comprising “a safe and effective amount of an aqueous phase; a safe and effective amount of a bleaching agent; a safe and effective amount of an inert hydrophobic phase; and a safe an effective amount of an emulsifier; wherein the inert hydrophobic phase is in predominant proportion relative to the aqueous phase present in the composition” (Abstract).  The combination of these phases results in “a water in oil” emulsion where 
The aqueous phase it taught to be present an a concentration of “about 1% to about 45%, in another embodiment from about 1% to about 35%, in another embodiment from about 1% to about 25%, in another embodiment from about 1% to about 20%, by weight of the composition” (p. 7, lines 25-30).
The bleaching agent is selected from the group of peroxides such as “hydrogen peroxide” (p. 8, line 24) and is “surprisingly more effective when used a lower levels, generally from about 0.5% to about 3%, in another embodiment from about 0.5% to about 1.5% by weight of the composition” (Id. at lines 18-20).  The starting bleaching material can be aqueous of solid material (Id. at line 30).
The hydrophobic phase is taught to be present “from about 30% to about 99%” (p. 9, line 6), where suitable inert components include “non-toxic edible oils, saturated or unsaturated fatty alcohols, saturated aliphatic hydrocarbons, long chain triglycerides, fatty esters and mixtures thereof” (p. 9, lines 15-17).
The emulsifier is taught to be present “from about 0.001% to about 30%” (p. 11, line 3). 
The compositions are also taught to be used with an integral carrier as delivery system comprising “a first strip of material; a second layer compromising the present composition described herein, whereby the bleaching agent is releasably associated with the present composition and/or the strip of material” (p. 16, lines 15-20), as per claims 18-19.
Petrolatum is taught therein as a suitable viscosity modifier (p. 15, lines 9).

Since the prior art teaches an emulsion having an aqueous phase and a hydrophobic phase within the claimed range the property of two-dimensional density of droplets with a cross-sectional area larger than about 1000 square microns, would have been implicit.
Since the prior art teaches a bleaching agent, aqueous phase, and hydrophobic phase, within the claimed ranges, having a ratio of the bleaching agent in the aqueous phase to the overall compositions at least 50, as per claim 3, wherein the standard deviation . . . no more than about 50, as per claims 10-11, wherein the mean peroxide concentration. . ., as per claim 12-13, would have been implicit.

Quan et al. does not teach a cone penetration consistency value for the hydrophobic phase.

Feng et al. teaches “dental bleaching compositions” comprising “a whitening agent, and a matrix for holding the whitening agent in such a manner that the whitening agent is released to surface of a tooth to whiten the tooth” (p. 2, para. [0012]). An example of a matrix is “petrolatum, e.g., a solid, white petrolatum” (p. 2, para. [0012]). “The petrolatum is present in the composition from about 10 to about 90 weight percent” (p. 2, para. [0016]), as per claims 35-36.
white petroleum, has a cone penetration consistency of 100 to 300 as measured by ASTM D937 (see Batson col. 3, lines 55-59), which fall within the claimed range of about 10 to about 500.  
In regard to claims 6 and 7, petrolatum has a drop melting point between 38° and 60°(see Technological Background below).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use petrolatum as the hydrophobic phase in the compositions of Quan et al. since it is capable of holding the whitening agent in such a manner that the whitening agent is released to surface of a tooth to whiten the tooth.  The artisan would have had a reasonably expectation of success in using petrolatum insofar as it comprises saturated aliphatic hydrocarbons and is taught in Quan et al. as a suitable viscosity modifier.

4) Claims 26-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Quan et al., (WO2005/058267) in view of Feng et al., (US 2005/0036958), as applied to claims 1-23, 25, 32-40  above, and further in view of E. Dickinson (Controlled Particle, Droplet and Bubble Formation, 1994).
The combination of Quan et al. and Feng et al., which is taught above, differs from claims 26-30 insofar as it does not teach a droplet size for the emulsion.

Dickerson teaches that an emulsifying agent improves efficacy of the emulsification insofar as “the emulsifier lowers the tension at the oil-water interface, 
 	Dickerson further teaches, “Droplet diameters down to about 5 µm can be produced” (p. 204, sec. 7.2.4, lines 1-5).  

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the droplets in the emulsions of Quan et al. to have equivalent diameters of from about 1 to about 1000 microns, as per claims 26-31, in view of Dickerson teaching that homogenization can produce droplets have diameters down to 5 microns.



Technological Background
1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure www.fao.org, (petroleum jelly-FAO, published 1998).  According to FAO petroleum jelly, aka Vaseline, petrolatum, has a drop melting point between 38° and 60°.
2) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Romano et al., (US 2007/0280894, cited in IDS). Romano et al. 
According to Romano et al., “Water in oil” emulsions are constituted by a continuous inert hydrophobic phase wherein small aqueous phase droplets are dispersed.  The continuous hydrophobic phase can be formulated so that it provides a solid or semi solid framework for the emulsion, however, in the case of a water in oil emulsion, the droplets of aqueous phase which contain the bleaching agent must be relatively free to move in order to reach the target surface while said solid or semi-solid framework provided by the hydrophobic phase substantially reduces the movement of the droplets of aqueous phase, thus substantially reducing also the bleaching efficacy of the composition” (p. 2, para. [0023]).

Response to Arguments
i) Applicant argues against a lack of written description for hydrophobic phase insofar as the hydrophobic phase “is described at page 34, line 9 to page 36, and page 41, line 4 to page 42, line 26 of the specification” and specific embodiments are not limited to petrolatum, mineral oil, and microcrystalline cellulose.  Applicant also adds that the allegations of unpredictability in the art is insufficient to support a lack of written description.
However, the instant specification does not provide a sufficient written for the invention as claimed.  The specification provides a section dedicated to the hydrophobic phase, but limits the disclosure to concentration ranges, and variations such as “inert or 
Given the variations provided by the specification there should be a sufficient variety of species to reflect the variations. Again, the specification does not provide a reasonably representative disclosure of useful hydrophobic phases (single species or combinations) needed to provide the requisite two-dimensional droplet density.

i) Regarding the scope of enablement rejection, applicant argues “the Office provides no specific reasoning as to how the method of the present application would result in the claim phrase relating to the two-dimensional density of droplets being non-enabled or would require undue experimentation” (p. 11).
However, the aqueous and hydrophobic phases, although limited by broad concentration ranges, are not limited terms of content and no guidance is provided on how to select appropriate ingredients, in appropriate relative amounts, to formulate a particular composition exhibiting a pre-determined “standard deviation”, as measured by the subjective “two dimensional droplet” test.

iii) Applicant argues that the compositions of Feng et al., despite having a hydrophobic phase and hydrophilic phase within the claimed range, “are not necessarily water-in-oil emulsions” since “Feng et al. do not disclose or suggest that its compositions are emulsions, much less water-in-oil emulsions” (p. 13).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
In this case the basis for believing that the products of the applicant and the prior art are the same stems from the teaching in the prior art of a composition comprising 15% aqueous phase (hydrogen peroxide, water polyoxyalkylene) and 74.250% hydrophobic phase (more than 50%), wherein the bleaching agent, i.e. 5% hydrogen peroxide, is up to about 10% by weight of the multi-phase oral composition.  
Applicant has not provided evidence showing that the prior art does not necessarily possess the characteristics of the claimed product. The arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 
iv) Applicant continues to object to Quan as a reference stating, “there is no motivation to use higher levels of petrolatum” (p. 15).
However, petrolatum is not required for the claimed compositions. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Again, the hydrophobic phase of Quan is taught to be present “from about 30% to about 99%” (p. 9, line 6), where suitable components include “non-toxic edible 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.